DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 14, 15, 18, & 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valeri et al. [PG. Pub. 2017/0076514 A1].
With regards to claims 1, 8, & 15, Valeri discloses a method for detecting an oscillation of a vehicle part for a vehicle (¶0004), the method comprising: applying, by a control unit (106, controller, Fig. 1, ¶0030-0031) an electric excitation signal to at least one electric coil (132, and / or 162, induction system, ¶0022-0023), wherein the at least one electric coil is inductively coupled to at least one position element, wherein the at least one position element is coupled to the vehicle part (¶0024); inputting (obtained via 
With regards to claim 2, Valeri discloses the method is carried out during operation of the vehicle (various vehicle-related sounds and vibrations are measured via one or more sensors, for example as the vehicle is being driven by a user along a road. In one embodiment, the sounds and vibrations measured in step 202 include sounds or vibrations that originate, directly, or indirectly, via operation of the powertrain, such as the engine (and/or one or more other transmission system components, ¶0042).
With regards to claim 4, Valeri discloses further comprises determining at least one of an amplitude, a frequency, or another variable of an oscillation function as the at least one property of the oscillation of the vehicle part (amplitude values of as they correspond to the rotation or revolutions per minute (RPM) of the engine or motor, the powertrain torque (e.g. engine or motor torque), vehicle speed, and the like, ¶0048).
With regards to claim 6, Valeri discloses further comprising amplifying the input electric coil signal (160, one or more driver input systems and a plurality of combinations of conditions/parameter values of step 210 along with the corresponding engine-related sounds and vibrations (and/or other target sounds and vibrations) of step 212 for each of the plurality of combinations of conditions/parameter values, for subsequent use in diagnosing one or more vehicle systems or devices by comparing 
With regards to claim 7, Valeri discloses further comprising generating a detection signal based on the at least one property of the oscillation of the vehicle part, wherein the detection signal represents a datum regarding a physical state of the vehicle part (¶0024-0025).
With regards to claim 9, Valeri discloses a system for detecting the oscillation of the vehicle part for a vehicle, comprising: the control unit according to claim 8 (a control system 102 for diagnosing vehicle systems using vehicle sounds and vibrations, ¶0012); and at least one detection device (104, sensor arrays, ¶0012), wherein the at least one detection device contains comprising: the at least one electric coil±; and the at least one position element (¶0014), coupled to the vehicle part (coupled to the chassis, ¶0013), wherein the at least one electric coil is inductively coupled (induction system) to the at least one position element wherein the control unit (106) and the at least one electric coil are coupled to one another for signal transfer (¶0022).
With regards to claim 14, Valeri discloses a vehicle comprising the vehicle part and the system (¶0024). 
With regards to claim 18, Valeri discloses wherein the processing device is further configured to determine at least one of an amplitude, a frequency, or another variable of an oscillation function as the at least one property of the oscillation of the vehicle part (of an oscillation function as the at least one property of the oscillation of the vehicle part (amplitude values of as they correspond to the rotation or revolutions 
With regards to claim 20, Valeri discloses wherein the detection signal represents a datum regarding a probability of at least one of a tear, a break, fatigue, or wear in the vehicle part (the sounds are compared, the sounds are replaced the subsequent sound values shortly thereafter (e.g. a few seconds later). In other words, in one embodiment, the enhancement system is taking data periodically (can be certain RPMs, times of day, time of driving, certain number of ignition cycles, and so on) by monitoring recording transmitted sensor voltage. This monitored data can be compared to the predetermined levels of the reference signals. ¶0024-0026).



Allowable Subject Matter
Claims 3, 5, 10 -13, 16, 17, & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 3, the prior art does not disclose or suggest the claimed wherein the electric excitation signal comprises at least one of a square-form signal, a sinusoidal signal, or a signal with another signal shape. 
With regards to claim 5, the prior art does not disclose or suggest the claimed determining a fast Fourier transform of the input electric coil signal.

With regards to claim 11, the prior art does not disclose or suggest the claimed least one position element comprises at least one of an electrically conductive material or an electrically insulating and magnetically permeable material.
With regards to claim 12, the prior art does not disclose or suggest the claimed at least one position element can move when it is coupled to the vehicle part relative to the at least one electric coil through an oscillation of the vehicle part. 
With regards to claim 13, the prior art does not disclose or suggest the claimed at least one detection device contains comprises at least one diaphragm, wherein the at least one position element is attached to a first side of the at least one diaphragm, and wherein a second side of the diaphragm is placed on the vehicle part.
With regards to claim 16, the prior art does not disclose or suggest the claimed at least one position element can move when it is coupled to the vehicle part at least one of along or transverse to a winding axis of the at least one electric coil through the oscillation of the vehicle part.
With regards to claim 17, the prior art does not disclose or suggest the claimed electric excitation signal comprises at least one of a square-form signal, a sinusoidal signal, or a signal with another signal shape.
With regards to claim 19, the prior art does not disclose or suggest the claimed processing device is further configured to determine a fast Fourier transform of the received electric coil signal.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852